 

 

 

“CASE 20-1DI55:-LSS~ Doc 39° Filed 02/11/20 Pager of 2

 

 

 

 

 

 

 

 

 

 

 

 

}
Dm sy| ISVULyA “RUA YUU
dy pf} TOTO ef UE AL
PY SACL =) TW Tm 7 OP
PALL TY Pe TV AZT Ts TID 7D TIT ]

 

Ee

S' [+ PIAL

Vy 2, 1075a(C

 

|

ae

Areq b> ¥

 

J

Yl PU

mS 1 RS YOOS Tus

Vest’ 4 IM? | Of

(EE? VOU

 

77 Kil vay ee wy) HH

SSK

VGWAG 4 +2q o>)

 

 

ONLLNASTadaa INALID

 

ANVdWOD 40 Wald MV'T

 

 

AAVYN

 

iG4.LON A'TLOTHHOO Ad LONNVD ADNVAVAddV WNOA UO ATAVATSD LNMd ASVATA

 

OCI.  -alva

SST 7S10l-0¢

‘ON ASVO

 

f ON WOOELWNOD
LAaAS NI-NDIS-

“Sul [eUCHetIaty ezues CF

‘AVN ASVO
 

Case 20-10155-LSS Doc 39 Filed 02/11/20 Page 2 of 2

Z40 1 e6eyg BCOTIEQIuogUNSD Zog 3xe jeseiq] ABBay

 

 

 

 

 

 

 

 

 

 

 

 

SAM "ee LESP-OSP OT? [euohedia}y| |

/ OU} ‘SpuBsg 7] UOypaLD ATT eMnpenA 8 lod siAed (22) jnBauuo, ‘P11 ggsozenL BunesH = pS LOL-0Z ezuas V1 |
SAn/ ‘}88 SPZS-OSP OUlES OT? [BuCheUJS}Uf

‘Ouy “Spuey g “| ‘OUpsID ITT USMPIEAA FY 410d SIARG (Zbz) ‘queydalg = zasezeo. Gules} PSLOL-02 BZUaS WI |

SAM1/ OTT ‘euoeuwe}yy "8 OGLO-L29 OT] jeuoyewalyj }
BZUsS WI ‘0}g8q JT ‘Syed 9 Jasa07 Lye} (91z)  Je0SQ BoUeIME] ezesgcoL Buea}  -SEOL-0Z ezuas v1

XING

NSLS] / SIMgeqd 8 LESL-O6E UOSLUBH OTT ‘euoneusayy|
‘AUS P3}$3l9}u| SIM Ged) (242) ‘a soAel zeezzeor Buuesy PGLOE-OS BZUSS VT
SAN / OTT [BUOgeuUIa}U| "8 OODE-LES OTT euoeuiey}u|
ezuas 7 ‘J0}d9q) Sled B 188904 “UYeH (zie) JeYSI4 UB] gzasgc01 BuyeeaH = FSLOL-OZ ezues 1]

FAI / ST] FeuoRewiayuy “9 OSL0-129 ooeWed OT] [euonewayuy |
BZUaS Yq ‘J0}Geq TT ‘Seq 9 88307 UYBH {oL2) “‘VisiIueq ozesseoL Buvesy} = PSLOL-0Z ezuss ¥]

Buyuasaiday @WeEN Wij auoydajal Buneeddy al ddy Bulpsaoolg # @8e7) SWEN aseH =f UID] # aBeg

WoIGE-E OO OL GSxf UOISIASY IS,

CH

UlSJSIBAIIS Jog|Jeg one] s|qeJOUuoL} 13 WY 08:01 "awL] JepualeD

ainpeuos soueleseddy siuoydaje| peuwyuo0D ozOz/LLZ0 ‘ayeq sepugjeg

BIEMEIAQ JO JOUISIG-UNOD Adjdnuyueg “S'N SOUdIaJUOD Noy
